DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 1/19/21 is acknowledged and entered. Claims 1-44 are pending. Claims 2-11 and 33-44 are withdrawn from consideration.1 Claims 1 and 12-32 are under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14-15 and 19-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 2016/0320037, previously cited).2	Regarding claim 1, Wong teaches a fabric3 comprising:	a plurality of fibers disposed in a fabric configuration, at least one of the fibers comprising a device fiber (paragraph 0025: textile fibers); and 	each device fiber comprising: 	a device fiber body comprising a device fiber body material and having a longitudinal axis along a device fiber body length (Fig. 1: direction 140); 	a plurality of discrete devices disposed as a linear sequence of discrete devices within the device fiber body along at least a portion of the device fiber body length, each discrete device including at least one electrical contact pad, said device fiber body including device fiber body material regions disposed between adjacent discrete devices in the linear sequence of discrete devices, separating adjacent discrete devices (paragraph 0028: LEDs 150); and 	at least one electrical conductor disposed within the device fiber body along at least a portion of the device fiber body length, the electrical conductor disposed in electrical connection with an electrical contact pad of discrete devices within the device fiber body (paragraph 0027: conductive wires 120).	Regarding claim 12, Wong teaches said device fiber body material encapsulates discrete devices and electrical conductors within the device fiber body while maintaining the electrical connection between electrical conductors and electrical contact pads of the discrete devices within the device fiber body (paragraph 0028: LEDs 150).	Regarding claim 14, Wong teaches at least one discrete device disposed within the device fiber body comprises a microelectronic device (paragraph 0028: LEDs 150 serve as microelectronic devices).	Regarding claim 15, Wong teaches at least one discrete device disposed within the device fiber body comprises a device selected from diode, photodiode, light emitting diode (paragraph 0028: LEDs 150), laser diode, and photodetector.	Regarding claim 17, Wong teaches at least one discrete device disposed within the device fiber body comprises a semiconductor junction device (paragraph 0028: LEDs contain a p-n junction).	Regarding claim 19, Wong teaches at least one discrete device disposed within the device fiber body is a two-terminal electronic device and includes at least two electrical contact pads (paragraph 0028: LEDs 150).	Regarding claim 20, Wong teaches t least one said discrete device disposed within the device fiber body includes at least three electrical contact pads (paragraph 0028: LEDs 150).	Regarding claim 21, Wong teaches each discrete device disposed within the device fiber body is mechanically rigid (paragraph 0028: LEDs 150).	Regarding claim 22, Wong teaches each discrete device disposed within the device fiber body is spatially oriented within the device fiber body such that contact pads of said discrete device are parallel to the longitudinal axis of the device fiber body (see arrangement of LEDs in Fig. 1).	Regarding claim 23, Wong teaches each contact pad comprises a contact pad material that is electrically conducting (paragraph 0028: LEDs 150).	Regarding claim 24, Wong teaches the linear sequence of discrete devices along at least a portion of the device fiber length includes at least two three different devices (paragraph 0028: LEDs 150).	Regarding claim 25, Wong teaches the linear sequence of devices along at least a portion of the device fiber length includes at least two devices that are separately operable (paragraph 0029).	Regarding claim 26, Wong teaches each discrete device disposed within the device fiber body is a discrete planar element having a planar dimension that is greater than a vertical dimension of the planar element (see dimensions in Fig. 4).	Regarding claim 27, Wong teaches each discrete device disposed within the device fiber body has a first planar surface opposite a second planar surface, and wherein said at least one electrical contact pad comprises a first electrical contact pad disposed on the first planar surface and a second electrical contact pad disposed on the second planar surface (paragraph 0031).	Regarding claim 28, Wong teaches the first and second planar surfaces are oriented parallel with the device fiber body longitudinal axis (Figs. 1-2).	Regarding claim 29, Wong teaches ach discrete device disposed within the device fiber body has a first planar surface opposite a second planar surface, and wherein said at least one electrical contact pad comprises a plurality of electrical contact pads that are disposed on the first planar surface (paragraphs 0032-0033 & Fig. 2).	Regarding claim 30, Wong teaches at least one discrete device disposed within the device fiber body includes an anode and a cathode (paragraph 0028: LEDs 0028 have a cathode an anode).	Regarding claim 31, Wong teaches at least one discrete device disposed within the device fiber body comprises at least one electrically semiconducting material, at least one electrically conducting material, and at least one electrically insulating material (paragraph 0028: LEDs 150).	Regarding claim 32, Wong teaches at least one of said discrete devices disposed within the device fiber body comprises a semiconducting material selected from a II-VI semiconducting material and a III-V semiconducting material (paragraph 0028: LEDs have a p-n junction, which contains Group III-V semiconductors).	Regarding claim 33, Wong teaches the electrical conductor comprises an electrically conducting wire (paragraph 0027: conductive wires 120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Park (US 2016/0266341, previously cited).4	Regarding claim 13, Wong teaches the conductor of claim 1, as discussed above.5	Wong does not explicitly teach at least one discrete device disposed within the device fiber body comprises a photonic device.	Park teaches at least one discrete device disposed within the device fiber body comprises a photonic device (paragraph 0067).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Wong and Park, because photonic devices reduce the overall cost of the device.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Hadaschik (US 2015/0360080, previously cited).6	Regarding claim 16, Wong teaches the fabric of claim 1, as discussed above.7	Wong does not explicitly teach at least one discrete device disposed within the device fiber body comprises a transistor.	Hadaschik teaches at least one discrete device disposed within the device fiber body comprises a transistor (paragraph 0139).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Wong and Hadaschik, because such a combination augments the functionality of the textile (paragraph 0002 of Hadaschik).	Regarding claim 18, Hadaschik further teaches at least one discrete device disposed within the device fiber body comprises a monitoring device of a bodily function (paragraph 0139).
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to anticipate or render the claims obvious. Applicant’s Remarks, pages 2-11. However, as shown here and above in the rejection, the prior art anticipates the claims and/or renders the claims obvious.	Applicant first argues that Wong fails to disclose all limitations of the claims. Id. at 2-8. In particular, Applicant argues that Wong fails to teach a fiber as required by the claims. Id. However, these arguments mischaracterize Wong and improperly import limitations from the specification into the claims. Both these issues independently render Applicant’s arguments unpersuasive.	Applicant characterizes Wong’s fabric substrate 110 as “not a fiber.” Id. at 3. This is allegedly because “Wong calls the fabric substrate 110 “fabric – not a fiber.” Id. Claim 1 requires “a plurality of fibers disposed in a fabric configuration, at least one of the fibers comprising a device fiber….” Paragraph 0025 of Wong states that “[t]he fabric substrate 110 can be created from a number of textile fibers that weaved, knitted, and/or otherwise coupled together.” This discloses “a plurality of fibers disposed in a fabric configuration” as required by claim 1. The weaving or knitting together serves as “disposing in a fabric configuration.”	Applicant’s contention that “the Examiner construed Wong’s fabric substrate 110 as a fiber” is unfounded. Wong clearly states that the fabric substrate is comprised of fibers.8	Applicant also argues that even if the fabric substrate was a fiber, Wong still fails to meet the requirements of claim 1. Applicant’s Remarks, pages 3-7. This is allegedly because Wong does not teach the structural definition from the specification, Wong does not teach the discrete devices “within the device fiber body”, Wong does not teach “a sequence of discrete devices”, and Wong does not teach “electrical conductors within a device fiber body.” Each of these arguments is unpersuasive.	Regarding the structural definition from the specification, this is an improper attempt to import limitations from the specification into the claims. It is well settled that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, this is what Applicant attempts to do here.	Applicant states that “[t]his structural definition of fiber as-provided in the instant Specification and the fiber representation in the instant figures, including Fig. 1C, give meaning to the term ‘device fiber’ of the claims.” Applicant’s Remarks, page 4. Applicant also points to the discussion in the instant specification’s paragraph 0025. Id. at 3-4. The claims, on the other hand, recite such terms as “device fiber”, “plurality of fibers”, or “device fiber material.” The specific structure that is discussed in the specification’s paragraph 0025, such as the longitudinal to cross sectional ratio that Applicant mentions, is absent from the claim. Imposing additional limitations from the specification is improper, because those limitations are not in the claims.	Applicant may also argue that this is Applicant being their own lexicographer, as outlined in MPEP § 2173.05(a)(III). However, in order for an applicant to define terms contrary to their ordinary meaning, they “must clearly redefine a claim term so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term.” Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990) (internal quotations omitted).	Applicant has not done this. Paragraph 0025, which Applicant specifically mentions in the Remarks at page 4, states that “a fiber longitudinal-to-cross-sectional ratio that can be above 1000.” This states that the ratio can be a certain value; it does not state that the ratio is defined as some value or range of values. Other statements in this and other paragraphs in the specification are similar. They describe properties that the fiber or other components may have and describe typical dimensions. Nowhere in the specification does Applicant “clearly redefine” claim terms as required. As a result, any attempt to use these properties or descriptions from the instant specification is an improper attempt to import these limitations into the claims. These arguments are unpersuasive as a result.	Applicant next argues that Wong does not teach the discrete devices “within the device fiber body.” Applicant’s Remarks, pages 4-5. Claim requires “a plurality of discrete devices disposed as a linear sequence of discrete devices within the fiber body along at least a portion of the device fiber body length….” Paragraph 0028 of Wong states there are a plurality of LEDs coupled to the fabric substrate. Fig. 1 shows that these LEDs are in a linear sequence. Moreover, Fig. 1 shows these LEDs within the substrate.9 As a result, Wong discloses this limitation.	Applicant again attempts to import limitations from the specification into the claims. Applicant’s Remarks, pages 4-5. Applicant points to paragraphs 0083-0084 of the specification and Fig. 1A. However, Applicant does not clearly define the terms, as required by the MPEP and discussed above. Any distinction from the specification that Applicant argues is absent from the claim language. As shown in the previous paragraph, Wong meets the limitations currently present in the claims.	Next, Applicant argues that Wong does not teach “a sequence of discrete devices”, specifically that Wong shows the LEDs “within” a textile fiber. Applicant’s Remarks, pages 4-7. However, this is contradicted by the disclosure of Wong. Fig. 2, which is a sectional view of the fabric, shows the LED terminals 252 and 254 within the fabric body. These terminals are part of the LED 250, so the LED is thus “within” a textile fiber. This meets the “within” limitation of claim 1, as well as the “encapsulation” limitation of claim 12.	Wong teaches each element of claim 1 that Applicant argued is missing. Wong also teaches all other limitations that Applicant did not argue, as shown in the rejection above. As a result, Wong anticipates claim 1.	Applicant also argues that Wong fails to teach three electrical contact pads, as required by claim 20. Applicant’s Remarks, page 8. In addition10 to the disclosure of paragraph 0028, Wong further elaborates in paragraph 0044 that the assembly also contains two contact pads 456 in addition to the terminals 452 and 454, for a total of four contact pads. Thus, Wong teaches three contact pads as required.	In arguing claim 24, Applicant again attempts to import limitations from the specification to maintain that “different devices” is to be construed as “different devices with different functions.” Applicant’s Remarks, page 8. As with previous instances, this is improper. The claim recites “different devices”, which when construed in the broadest reasonable interpretation, encompasses different devices with the same function, such as two different LEDs. Wong shows this in at least paragraph 0028.	Applicant’s specification makes no attempt to define “different devices” as meaning only “different devices with different functions.” Applicant points to paragraph 0045 to support the assertion that “different devices” mean only “different devices with different functions”, but that paragraph describes the various kinds of devices as examples, using the phrase “for example.” The paragraph also recites how the various components “can be” arranged. Neither of these phrasings amount to the clear redefinition required to act as a lexicographer.	The remaining dependent claims from the 102 rejection are anticipated by Wong for the reasons set forth herein and for the reasons set forth above in the rejection.	Now turning to the 103 rejections, Applicant also argues that Park or Hadaschik fail to combine with Wong to render the claims obvious. These arguments are also unpersuasive.	Concerning Park, Applicant argues that the transmission wire and transmission line of Park are not photonic devices. Applicant’s Remarks, page 9. However, the combination of Wong and Park was not just the transmission line or wire; it was of the entire photonic device. Applicant performs a piecemeal analysis of the rejection, which is improper. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One of ordinary skill in the art would be motivated to combine these references for the reasons set forth above in the rejection.	Applicant also argues that the combination of Park and Wong would be inoperable. Applicant’s Remarks, pages 9-10. To support this, Applicant contends that the “Wong textile circuit cannot be employed in the Park optical circuit, and the Park optical circuit devices cannot be employed with the Wong textile fibers.” Id. at 10. Applicant provides no evidence or support for the assertion. Arguments of counsel cannot take the place of factually supported objective evidence. In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For the reasons11 set forth in the rejection above, one of ordinary skill in the art would have combine Wong and Park to recreate the claimed invention.	Regarding the combination of Wong and Hadaschik, Applicant argues that Hadaschik does not provide description or specification for embedding electronics into textile fibers. Applicant’s Remarks, pages 10-11. Applicant characterizes Hadaschik as “a wish for the ability to site electronics on the surface of textile fibers or to embed electronics in textile garments for indicating speed.” Id. at 11. Applicant characterizes Hadaschik as not monitoring bodily function, but rather indicating bodily function. Id.	It is unclear how Hadaschik’s alleged “indication” of bodily function is any different from “monitoring” bodily function. Paragraph 0031 of Hadaschik describes calculating the speed and acceleration of a punching fist via sensors in a boxing glove. These sensors “monitor” 12 the speed, i.e. they “watch, keep track of, or check usually for a special purpose.” Hadaschik’s calculation of the speed and acceleration watches or keeps track of the hands of the boxer. One of ordinary skill in the art would see no difference between the “indicating” or “monitoring”, if there even is one in this context.	Applicant also performs a piecemeal analysis of the combination by requiring details of the disposition of the various electrical components be disclosed in Hadaschik, when those structural details are already disclosed in Wong. See rejection and detailed discussion above. Applicant is requiring Hadaschik to disclose details and features that were not claimed13 and that Hadaschik was never used to teach.	The discussion in Hadaschik’s paragraph 0139 dovetails with Wong’s disclosure, since both reference discuss combining electronic devices, such as LEDs, into textile fabrics. Indeed, Hadaschik suggests incorporating LEDs, textile fibers, wires, and other electronic devices, all of which are also mentioned in Wong. Wong then provides the structural details to add these components to fabrics.	For the reasons set forth herein, Park and Hadaschik render the claims obvious when combined with Wong.	All claims are either anticipated or rendered obvious by the cited art, so rejoinder is not appropriate at this time. Rejoinder will be considered when appropriate, specifically when claims are in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.14
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Response to Restriction dated 8/5/20. See also Non-final Office Action dated 10/20/20, page 2.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 See also additional discussion below.
        4 In addition to the cited paragraphs, please see also the associated figures.
        5 See also additional discussion below.
        6 In addition to the cited paragraphs, please see also the associated figures.
        7 See also additional discussion below.
        8 In addition, Applicant’s issues with what Wong calls the fabric substrate is immaterial in this situation. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Wong describes the same structural arrangement of claims, i.e. that the fibers are disposed via weaving or knitting, into a fabric.
        9 See also discussion of Fig. 2 herein.
        10 Claims are anticipated over an entire reference. "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (emphasis added).
        11 Which Applicant has not substantively addressed. Applicant has concluded that the two references cannot be combined and only offered conclusory statements to this end.
        12 Definition from Merriam-Webster Online (last accessed 2/11/21) (“to monitor” is defined as “to watch, keep track of, or check usually for a special purpose.”)
        13 Claims 16 and 18 make no detailed mention of the disposition of the components; claims 16 and 18 only claim what the device fiber body is, not how it is disposed. Those features were claimed in claim 1, which is anticipated by Wong, as discussed previously.
        14 The Examiner can also be reached at matthew.mikels@uspto.gov.